POWER OF ATTORNEY Annual Report on Form 10 The Student Loan Corporation KNOW ALL PERSONS BY THESE PRESENTS, that I, the undersigned, a director of The Student Loan Corporation, a Delaware corporation (the "Corporation"), hereby constitute and appoint Michael J. Reardon, and Joseph P. Guage, and each of them, my true and lawful attorneys-in-fact and agents, with full power to act, together or each without the others, for me and in my name, place and stead, in any and all capacities, to sign or cause to be signed electronically my name to an Annual Report on Form 10-K of The Student Loan Corporation for the fiscal year ended December 31, 2009 and any and all amendments thereto, and to file or cause to be filed, the same with all exhibits thereto (including this power of attorney), and any and all other documents in connection therewith, with the Securities and Exchange Commission, provided that such Annual Report on Form 10-K in final form and any amendment or amendments thereto and such other documents, be approved by said attorneys-in-fact or by any one of them; and I do hereby grant unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, may lawfully do or cause to be done by virtue hereof. This Power of Attorney shall include Appendix I attached hereto, which is hereby incorporated by reference.This Power of Attorney may be executed in counterparts and all such duly executed counterparts shall together constitute the same instrument. This Power of Attorney shall not revoke any powers of attorney previously executed by the undersigned. This Power of Attorney shall not be revoked by any subsequent power of attorney that the undersigned may execute, unless such subsequent power of attorney expressly provides that it revokes this Power of Attorney by referring to the date and subject hereof. IN WITNESS WHEREOF, I, the undersigned, have executed this Power of Attorney as of thisday of , 2010. Date: January 28, 2010 /s/Vikram A. Atal Vikram A. Atal Date: January 28, 2010 /s/James L. Bailey James L. Bailey Date: January 28, 2010 /s/Gina B. Doynow Gina B. Doynow Date: January 28, 2010 /s/Rodman L. Drake Rodman L. Drake Date:February 1, 2010 /s/Richard J. Garside Richard J. Garside Date: January 28, 2010 /s/Glenda B. Glover Glenda B. Glover Date: January 28, 2010 /s/Evelyn E. Handler Evelyn E. Handler Date: January 28, 2010 /s/Loretta Moseman Loretta Moseman I, Michael J. Reardon, have read the foregoing Power of Attorney. I am a person identified therein as agent for the principal named therein. I acknowledge my legal responsibilities to the principal. Agent signs here: > /s/ M J.
